PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/831,375
Filing Date: 4 Dec 2017
Appellant(s): Cadieu et al.



__________________
Steven M. Greenberg
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed October 6, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated April 1, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument

THE REJECTION OF CLAIMS 1 THROUGH 20 UNDER 35 USC 112(A)

With regards to the written description rejection under 35 USC 112(a), Appellant argues that there is no language in Appellant’s claims 1, 8 and 14 that refers to the holding of the probe “relative to the hand” and instead, the language in the claims defining the magnitude value implicates a contemporaneous pose, as shown in Figure 1 as a “Current Pose” (element 120) and a “Desired Pose”.  Appellant asserts that, as seen in Figure 1, the probe is held within the hand itself identically from the Current Pose to the Desired Pose, “but as shown in Figure 1, the way in which the probe is held --- “the pose” – differs from the Current Pose to the Desired Pose”.  See Appeal Brief, pgs. 9-11.
Examiner respectfully disagrees and maintains that the broadest reasonable interpretation of the limitation “…the estimator producing…a magnitude value of a deviation of how undesirably the ultrasound probe is held in the hand of the operator of desirably should be held in the hand of the operator” is that the estimator produced magnitude value of deviation represents a deviation (i.e. a change/difference) of how the ultrasound probe is held relative to the hand, or within the hand (i.e. “in the hand”) of the operator from an ‘undesirable’ manner to a ‘desirable’ manner.  However, the specification provides no description that associated the magnitude of deviation or the ultrasound “pose” to specifically how undesirably or desirably a probe is “held in the hand” of the operator.  Rather, Appellant’s specification discloses that the deviation is between “a contemporaneous pose of the ultrasound probe, namely the position and orientation of the ultrasound probe relative to the target organ, and an optimal pose of the ultrasound probe for imaging the target organ” (see paragraph [0007] of Appellant’s corresponding PG-Pub 2018/0153505). The specification therefore supports that the estimator produces a magnitude value of a deviation between a contemporaneous pose of the ultrasound probe and an optimal pose of the ultrasound probe for imaging the target organ, wherein “pose” is defined as the position and orientation of the ultrasound probe relative to the target organ and is not defined as how an ultrasound probe is “held in the hand” of the operator.  
Examiner emphasizes that there is no mention of “hand” or “handheld” in the specification and the sole support for the probe being handheld is from Figure 1, wherein in Figure 1, the probe appears to be in the same position within the grip (i.e. “in the hand”) of the illustrated hand in the current pose and in the desired pose.  Note also that Appellant admits in the first two lines of pg. 11 of the Appeal Brief that “the probe is held within the held itself identically from the Current Pose to the Desired Pose…”.   in the hand (i.e. with respect to the hand or within the hand) of the operator as compared to how the ultrasound probe desirably should be held in the hand (i.e. with respect to the hand or within the hand) of the operator.  
Further, it appears that Appellant is asserting that, based on Figure 1, the “pose” is defined as “the way in which the probe is held” (see pg. 11, 2nd-3rd lines of the Appeal Brief).  Further see pg. 21, 2nd paragraph of the Appeal Brief, wherein Appellant states “In Appellants’ claim language, the term “pose” is expressly defined as the way in which the probe is held in the hand of the operator”.  However, when describing Figure 1 in the specification, paragraph [0016] of the instant PG-Pub sets forth “In illustration, Fig. 1 is a pictorial illustration of a process for guided navigation of an ultrasound probe.  As shown in Fig. 1, an ultrasound probe 120 is placed upon an outer surface of a body 110 such as a human form”. Therefore, though not clearly depicted in the illustration of Figure 1, the probe (120) would be understood to be “placed upon” the outer surface of the body.  It is thus clear that the magnitude of the deviation/change from the illustrated current pose to the desired pose in Figure 1 is not simply a deviation/change in the way the probe is held “in the hand of the operator”, but rather Figure 1 supports that a deviation/change in the way the probe is held is with respect to the outer surface of the body.  This is consistent with the description of “pose” as set forth in paragraph [0007] of the instant PG-Pub, which describes a “pose” of an ultrasound probe as “namely the position and orientation of the ultrasound probe relative to the target organ”.  

Appellant further points to paragraph [0020] of the original specification to provide support that the computed magnitude (“the amount of agreement”) is a value indicative of magnitude (“how large an adjustment of the orientation of the ultrasound probe 120 is required to approach the optimal pose”).  Appellant concludes that it is therefore believed that the claimed “magnitude value” is fully described in Appellant’s originally presented specification.  See Appeal Brief, pg. 12.
However, as set forth in pg. 4 of the Final Rejection mailed on April 1, 2021, the issue is not with the term “magnitude value” itself, but rather with the claimed “magnitude value of deviation” being representative of how “undesirably” the ultrasound probe is “held in the hand” of the operator as compared to how the ultrasound probe “desirably” should be “held in the hand of the operator”.  Examiner refers Appellant to the above discussion of how it is maintained that the specification does not provide support for an estimator producing “a magnitude value of a deviation of how undesirably the ultrasound probe is held in the hand of the operator of the ultrasound probe as compared to how the ultrasound probe desirably should be held in the hand of the operator”, and therefore it would follow that the claimed “magnitude value of deviation” is not supported by Appellant’s specification.  With regards to paragraph [0020] providing support for the claimed “magnitude value”, Examiner agrees that the paragraph does provide a description of a magnitude value (i.e. how large an adjustment of the orientation of the ultrasound probe 120 is required to approach the optimal pose), but this does not provide support for the magnitude value being representative of how “undesirably” the ultrasound probe is “held in the hand” of the relative to the target organ.  Therefore, the specification provides support for a magnitude value of deviation between a contemporaneous pose of the ultrasound probe, which is the position and orientation of the ultrasound probe relative to the target organ, and an optimal pose of the ultrasound probe for imaging the target organ, rather than provide support for the currently claimed “magnitude value of deviation”.  

THE REJECTION OF CLAIMS 1 THROUGH 20 UNDER 35 U.S.C. 112(B)

With regards to the ambiguity as to whether or not the probe or the target organ is in the hand of the operator of the probe, Appellant argues that though claims 1, 8 and 14 initially refer to the acquisition of an image by an ultrasound probe of a target organ of a body held by a hand of an operator of the ultrasound probe, the claims continue in describing the magnitude of deviation as a magnitude value of a deviation of how undesirably the ultrasound probe is held in the hand of the operator.  Thus, the whole of claims 1, 8 and 14 make clear that it is the probe that is held in the hand of the operator, and not the target organ, and therefore the claims are compliant with the notice requirement of 35 USC 112(b).  See Appeal Brief, pg. 14, 1st and 2nd paragraphs.
acquiring an image by an ultrasound probe of a target organ of a body held by a hand of an operator…” is the first and only reference to an element (i.e. an ultrasound probe or a target organ of a body) being held by a hand of an operator when acquiring an image, and the way the limitation is written renders the limitation ambiguous as to whether it is the ultrasound probe or the target organ of a body that is being held.  As stated in MPEP 2173.02, Section I, “…if the language of a claim, given its broadest reasonable interpretation, is such that a person of ordinary skill in the relevant art would read it with more than one reasonable interpretation, than a rejection under 35 U.S.C. 112(b)…is appropriate”.  In this case, given its broadest reasonable interpretation, a person of ordinary skill in the art would read the limitation with more than one reasonable interpretation: 1) as requiring, when acquiring an image, that it is the target organ of the body that is held by the hand of an operator or 2) as requiring, when acquiring an image, that it is the ultrasound probe that is held by the hand of an operator.  Therefore the claim is rejected under 35 USC 112(b).  
Though the claims may later refer to an ultrasound probe being “held in the hand of the operator”, in these instances, the limitations are associated with producing a magnitude value of a deviation of how undesirably the ultrasound probe is held in the hand as compared to how the ultrasound probe desirably should be held in the hand, rather than clearly setting forth that, when the image is being acquired, it is the ultrasound probe and not the target organ of the body that is being held by a hand of an operator. In other words, though the claims may make it clear that producing a magnitude value of deviation is associated with the ultrasound probe being held in the when acquiring an image, it is the ultrasound probe and not the target organ of a body that is intended to be held by a hand of the operator.  Therefore, Examiner disagrees that the whole of claims 1, 8 and 14 make clear that, when acquiring an image, it is the probe that is held in the hand of the operator and not the target organ.  The 35 USC 112(b) rejection is therefore maintained.  

	With regards to the rejection that the limitation “the magnitude of the undesirability” lacks sufficient antecedent basis, Appellant argues that it would have been understood by one of ordinary skill in the art that the claimed “the magnitude of the undesirability” refers to the aforementioned magnitude value of a deviation of how undesirably the probe is held in the hand of the operator.  See Appeal Brief, pg. 15.
	Examiner respectfully disagrees and notes that the aforementioned magnitude value of deviation is specifically recited as “a magnitude value of a deviation of how undesirably the ultrasound probe is held in the hand of the operator of the ultrasound probe as compared to how the ultrasound probe desirably should be held in the hand of the operator”, whereas the limitation of issue is set forth as “the magnitude of the undesirability of the contemporaneous probe pose from the optimal probe pose”. The former therefore refers to a magnitude value of a deviation associated with how undesirably/desirably the ultrasound probe is held in the hand of the operator, whereas the latter refers to “the magnitude of the undesirability” associated between contemporaneous and optimal probe poses.  The “magnitude of the undesirability…” limitation therefore uses different terms (i.e. refers to the magnitude of the “undesirability” and refers to contemporaneous/optimal probe poses) than are used in 
	With regards to the 35 U.S.C 112(b) rejection of claims 15-20 concerning the limitation “The computer program product..” in line 1, Appellant has not provided arguments with respect to this rejection and therefore the rejection is maintained.  It is noted that Appellant indicated in a footnote in pg. 13 of the filed Appeal Brief that, on further prosecution, Appellant would agree to replace “computer program product” with --- non-transitory storage medium --- as recommended by the Examiner.  

	THE REJECTION OF CLAIMS 1 THROUGH 20 UNDER 35 U.S.C. 102(A)(2)

With regards to Rothberg, Appellant asserts that the determination of “a magnitude value of a deviation of how undesirably the ultrasound probe is held in the hand of the operator of the ultrasound probe as compared to how the ultrasound probe desirably should be held in the hand of the operator” is not suggested by or included in Rothberg.  Appellant argues that Rothberg is concerned with how to properly position the ultrasound device on the subject, which differs from what has been claimed by Appellants.  Specifically, Appellant argues that the claim language explicitly recites a determination of a “pose” meaning, as claimed “how…the ultrasound probe is held in the hand of the operator”, whereas Rothberg is concerned with the “movement” of the device. According to Appellant, “it is not a movement of the probe on the subject, but a change in “how the probe is held by the operator” or as literally claimed, “a magnitude of 

Examiner respectfully disagrees and maintains that Rothberg does disclose the limitation of the estimator producing “a magnitude value of a deviation of how undesirably the ultrasound probe is held in the hand of the operator of the ultrasound probe as compared to how the ultrasound probe desirably should be held in the hand of the operator”. 


[0011] In some embodiments, the computing device is configured to provide the at least one instruction at least in part by providing an instruction to move the ultrasound device in a translational direction and/or a rotational direction. In some embodiments, the computing device is configured to provide the at least one instruction to the operator at least in part by providing the at least one instruction to the subject.

[0145] In some embodiments, the instructions provided to the operator may be generated at least in part by using state-of-the-art image processing technology such as deep learning. For example, the computing device may analyze a captured ultrasound image using deep learning techniques to determine whether the ultrasound image contains the target anatomical view. If the ultrasound image contains the target anatomical view, the computing device may provide a confirmation to the operator that the ultrasound device is properly positioned on the subject and/or atomically start recording ultrasound images. Otherwise, the computing device may instruct the operator how to reposition the ultrasound device (e.g., "MOVE UP," "MOVE LEFT," "MOVE RIGHT," "ROTATE CLOCKWISE," "ROTATE COUNTER-CLOCKWISE," or "MOVE DOWN") to capture an ultrasound image that contains the target anatomical view.

[0150] In another example, the convolutional neural network may be trained with a set of ultrasound images labeled with either one or more instructions regarding how to move the ultrasound device to capture an ultrasound image containing the target anatomical view or an indication that the ultrasound image contains the target anatomical view. In this example, an ultrasound image may be provided as an input to a trained convolutional neural network and an indication that the ultrasound image contains the target anatomical view or an instruction to provide the operator may be provided as an output. The convolutional neural network may be implemented using a plurality of layers in any suitable combination. Example layers that may be employed in the convolutional neural network include: 
[0151] In some embodiments, the method may further include providing at least one instruction (or one set of instructions) to an operator of the ultrasound device indicating how to reposition the ultrasound device in furtherance of capturing an ultrasound image of the subject that contains the target anatomical view when a determination is made that the ultrasound image does not contain the target anatomical view. The instruction may be provided to the operator in any of a variety of ways. For example, the instruction may be displayed to the operator using a display (e.g., a display integrated into the computing device, such as the operator's mobile device) or audibly provided to the operator using a speaker (e.g., a speaker integrated into the computing device). Example instructions include "TURN CLOCKWISE," "TURN COUNTER-CLOCKWISE," "MOVE UP," "MOVE DOWN," "MOVE LEFT," and "MOVE RIGHT."

[0186] In some embodiments, the computing device 104 may be configured to generate the instruction 108 for the operator regarding how to position the ultrasound device 102 on the subject 101 using a guidance plan. The guidance plan may comprise a guide path indicative of how the operator should be guided to move the ultrasound device 102 from an initial position on the subject 101 to a target position on the subject 101 where an ultrasound image containing the target anatomical view may be captured. An example of such a guide path on a subject is shown in FIG. 2. As shown, the ultrasound device may be initially positioned on a subject 201 at an initial position 202 (on a lower torso of the subject 201) and the computing device may generate a guide path 208 between the initial position 202 and a target position 204. The guide path 208 may be employed by the computing device to generate a sequence of instructions to provide the operator. For example, the computing device may generate a first instruction to "MOVE RIGHT" and a second instruction to "MOVE UP" for the guide path 208. The generated instructions may also include an indication of the magnitude of the movement, such as "MOVE RIGHT 5 CENTIMETERS." The computing device may provide these instructions serially (e.g., one at a time) to avoid overloading the operator with information.

generate the sequence of instructions: (1) "MOVE LATERAL," (2) "MOVE UP," and (3) "TWIST CLOCKWISE." These instructions may be, in turn, provided to the operator in a serial fashion to guide the operator to move the ultrasound device from the initial position 202 to the target position 204.

Similar to what is claimed in claims 1, 8 and 14, Rothberg, as described in paragraphs [0150]-[0151], trains a convolutional neural network with a set of ultrasound images (i.e. “annotated images”) labeled with either one or more instructions regarding how to move the ultrasound device to capture an ultrasound image containing the target anatomical view, wherein the convolutional neural network receives the acquired image (i.e. “an ultrasound image may be provided as an input to a trained convolutional neural network..”) and produces an output indicative of instructions on how to move the ultrasound device to obtain the target anatomical view. The instructions provided to an operator of the ultrasound device indicating how to reposition the ultrasound device in order to capture an ultrasound image of the subject that contains the target anatomical view may be displayed to a user as “TURN CLOCKWISE”, “MOVE UP”, and further, as described in paragraphs [0011], [0145] and [0190], include instructions to move the ultrasound probe in a rotational direction, such as “ROTATE CLOCKWISE”, “ROTATE COUNTER-CLOCKWISE” and “TWIST CLOCKWISE”.  Additionally, as set forth in paragraph [0186], the generated instructions may also include “an indication of the magnitude of the movement, such as “MOVE RIGHT 5 CENTIMETERS”.  Note that for a movement described in a rotational direction, one of ordinary skill in the art would recognize that a “magnitude” of the movement in the rotational direction would be, for 
It is therefore clear that Rothberg provides instructions to an operator to change the position/orientation of the ultrasound device from its current pose (i.e. initial position and orientation) to an optimal pose (i.e. target position and orientation of the probe that would provide an image of the target anatomical view).  Rothberg further discloses that their ultrasound device is a “handheld device” (see paragraph [00147], referring to “The ultrasound device may be implemented as, for example, a handheld device” and further see Figures 1 and 5B, wherein Figure 5B clearly depicts the ultrasound device (502) being held by a hand of an operator).  
The computing device (i.e. “estimator” which includes the convolutional neural network which receives as input an ultrasound image (i.e. “the acquired image”)) of Rothberg therefore does produce a magnitude value of a deviation (i.e. instructions, such as “ROTATE CLOCKWISE X DEGREES”, which describe a desired deviation/change in position/orientation of the handheld ultrasound probe) of how undesirably the ultrasound probe is held in the hand of the operator (i.e. represented by the current position/orientation of the handheld ultrasound probe which does not provide the target anatomical view) as compared to how the ultrasound probe desirably should be held in hand of the operator (i.e. represented by the desired position/orientation of the handheld probe which is associated with the position/orientation of the handheld ultrasound probe that would provide an image of the target anatomical view).  
Examiner emphasizes that the ultrasound device of Rothberg is a handheld ultrasound probe.  Therefore, in order to comply with the instructions, such as an not contain the target anatomical view represents how undesirably the ultrasound probe is held in the hand of the operator of the ultrasound probe and the position/orientation to which the hand-held ultrasound probe is instructed to assume by following the instructions (i.e. such as by rotating and/or twisting the probe a certain amount/magnitude which would require the hand holding the probe to perform a rotating/twisting motion such that the ultrasound probe held in the hand changes in position/orientation to comply with the instructions), represents how the ultrasound probe desirably should be held in the hand of the operator in order to obtain an image containing the target anatomical view.  The instructions output by the computing device, such as to rotate the probe by a certain magnitude, would therefore correspond to the claimed magnitude value of a deviation (i.e. how far off the contemporaneous ultrasound probe pose is from the target optimal ultrasound probe pose).  
It is noted that in order to rotate or twist a handheld probe, since the position/orientation of the probe is controlled by the hand of the operator, the operator holding the ultrasound probe would necessarily have to change the position/orientation of the hand such that the ultrasound probe held in the hand of the operator is adjusted/changed to a new target positon/orientation as instructed.  Therefore, it would not provide the target anatomical view, and therefore is considered “undesirable”) as compared to how the ultrasound probe desirably should be held in the hand (i.e. represented by how the handheld probe is desired to be held by the user in order to acquire an image including the target anatomical view, which the instructions direct the operator holding the ultrasound probe to achieve).  
Examiner further notes that the instructions of Rothberg, such as to “ROTATE CLOCKWISE X DEGREES”, are displayed to the operator holding the ultrasound probe via a display (i.e. “visual feedback element”) showing a magnitude of adjustment (i.e. “X DEGREES” corresponds to a magnitude/amount of adjustment of the probe orientation in a rotational direction) both that corresponds to the magnitude of the deviation of the 
With regards to Appellant’s argument that Rothberg defines “pose” as “position and/or orientation” and does not refer to “pose” as the way in which the probe is held in the hand of the operator, Examiner refers Appellant to the above discussion as to how Rothberg does meet the limitation of producing a magnitude value of a deviation as claimed and how the optimal probe pose (i.e. probe pose associated with acquiring an image containing the target anatomical view) of Rothberg does reflect a way in which the probe is held in the hand of the operator (i.e. handheld probe at the new/target optimal probe position that is associated with an image containing the target anatomical view reflects a way in which the probe is to be held in the hand of the operator).  Furthermore, with regards to Appellant’s assertion that Rothberg’s mention of a hand of an operator occurs only once in Rothberg, it should be noted that there is no mention of “hand” or “handheld” in Appellant’s own specification, and the only support for the probe being held in the hand of an operator is in Appellant’s Figure 1.  In contrast, Rothberg makes mention of the ultrasound device being specifically a “handheld” device in numerous locations, including in paragraph [0147], as discussed above, and as depicted in Figure 5B of Rothberg.  Furthermore, if it is Appellant’s belief that Rothberg 

To conclude and to further clarify how Rothberg’s teachings disclose the claimed “magnitude value of deviation”, Examiner provides an annotated copy of Appellant’s own Figure 1 to visually illustrate how Rothberg’s instructions correspond to the claimed “magnitude value of a deviation”:










Annotated Copy of Appellant’s Figure 1 with Rothberg’s teachings: 


    PNG
    media_image2.png
    476
    653
    media_image2.png
    Greyscale










For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793                                                                                                                                                                                                        

Conferees:

/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793                                                                                                                                                                                                        
/BRITTNEY N MILLER/RQAS, OPQA    
                                                                                                                                                                                                    Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.